DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	1. The instant application is a CON of 12/030,170, now U.S. Patent No. 10,494,607.
2. Claims 27-37 are examined in the instant application.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,494,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed method of producing an isolated CD34+/CD45- placental stem cell population is fully taught by claims 1-5 of ‘607. The method of claim 1 in ‘607 produces the same population of cells as instantly claimed in the method of claim 37.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-33, 35 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The Claims 
The claims are directed to:
An isolated cell population enriched for CD34+/CD45- placental stem cells and also comprising CD34+/CD45+ placental stem cells.
Teachings in the Art
The art teaches that placental stem cells of the claimed invention (CD34+/CD45- and CD34+/CD45+) can be derived directly from full term postpartum placenta (see Abstract, Edinger et al. (11/16/2006, Blood, Vol 108(11), Abstract 4182).
Teachings in the Specification
The specification teaches, in agreement with the teachings of Edinger above, that the placental stem cells of the claimed invention were derived directly from post-partum placental tissue (see Example 1, pgs. 79-82).
With respect to claim 33 and the combination of markers CD200+, CD105+, CD90+, CD10+, CD34- and CD45-, the specification teaches that this adherent placental stem cell was isolated from the amnion/chorion of the post partum placenta (parags. 46, 58 and 307, Figs. 5 and 6 and Example 1). Thus the specification clearly teaches that the cells of claims 27-33, 35 and 36 are directly derived from human placental tissue.
Accordingly, the claims are directed to a composition using only a nature-based product, i.e., placental stem cells, this nature-based product is then analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. The claims thus encompass placental stem cells which are identical (no difference in characteristics) to naturally occurring placental stem cells. 
Because there is no difference between the placental stem cells used in the claimed composition and naturally occurring placental stem cells, the claimed isolated cell population comprising said cells does not have markedly different characteristics, and thus is a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed isolated cell population does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed composition comprises a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product is a placental stem cell.
	It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cell or composition is capable of being used for (i.e. treatment). In this case only placental stem cells are examined with respect their status as a judicial exception. It is again emphasized that the claimed invention is a composition and not a method.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to placental stem cells, there are no additional components which impart any additional element or structural limitations to the recited cells. The placental stem cells produced of the claims are indistinguishable from placental stem cells exists in nature in the placenta of a subject. The placental stem cells of claims have the same capability as those that exist in nature and the fact that they are “isolated” does not change the placental stem cells in significant or meaningful way to amount to more than the judicial exception.  
The only factors which can be examined under 101 in the claimed composition are those that are recited in the claim i.e. a placental stem cell.
How the placental stem cells are obtained and the knowledge of using placental stem cells is not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus qualify as a judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is unclear. Claim 28 depends from cancelled claim 22, thus it is not clear which claim, claim 28 depends from. 
However, while claim 28 depends from cancelled claim 22, it is interpreted that claim 28 depends from claim 27, which is the preceding claim that is drawn to a stem cell that is CD34+/CD45-.
Claim 29 is unclear. Claim 29 depends from cancelled claim 22, thus it is not clear which claim, claim 29 depends from. 
However, while claim 29 depends from cancelled claim 22, it is interpreted that claim 29 depends from claim 27, which is the preceding claim that is drawn to a stem cell that is CD34+/CD45-.
Claim 36 is unclear. Claim 36 depends from cancelled claim 8, thus it is not clear which claim, claim 36 depends from. 
However, while claim 36 depends from cancelled claim 8, it is interpreted that claim 36 depends from claim 31, which is the preceding claim that is drawn to a stem cell that is not CD34+/CD45-.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 27-31 and 35-37 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Edinger et al. (11/16/2006, Blood, Vol 108(11), Abstract 4182).
	Regarding claims 27-30, Edinger et al. teaches an isolated cell population enriched for CD34+/CD45- placental stem cells (90% of cells are CD34+/CD45-) (Abstract).
	As set forth above in the 112(b) rejection, it is interpreted that claims 28 and 29 depend from claim 27.
	Regarding claims 31 and 35, Edinger teaches that the cell population comprises CD34+/CD45+ placental stem cells (Abstract). 
	Regarding claim 36, as set forth above, claim 36 depends from cancelled claim 8, however for the purposes of this rejection, it is interpreted that claim 36 depends from claim 31. 
In this regard, while Edinger does not explicitly state that their CD34+/CD45+ placental stem cells were contained within blood, it is well accepted and known that the placenta is a tissue which filters a developing baby’s blood and absent evidence to the contrary it is interpreted that the CD34+/CD45+ placental stem cells are contained in placental blood.
Regarding claim 37, Edinger teaches that placental stem cells were flow sorted into CD34+/CD45+ and CD34+/CD45- populations, thus flow sorting would produce a CD34+/CD45- placental stem cell population as claimed (Abstract).
Thus, Edinger clearly anticipates claims 27-31 and 35-37.

Closest Prior Art
There are two references of note regarding closest prior art. The first is the teachings of Fukuchi et al. (2004, Stem Cells, Vol. 22, pgs. 649-658) who teaches the isolation of placental stem cells. However, the placental stem cells of Fukuchi were CD34+/CD45low and thus do not teach or anticipate the claimed invention. 
The second teaching, regarding claim 34, is by Battula et al. (ePub 11/2006, Differentiation, Vol. 75, pgs. 279-291) who teaches a comparison of placental derived stem cells and bone marrow derived mesenchymal stem cells, however Battula does not teach or suggest combining bone marrow mesenchymal stem cells and placental derived into an isolated population of cells as claimed. Additionally, Battula noted that both placental and mesenchymal stem cells were CD34-. Further, with respect to 101, there is no teaching or suggestion in the art that placental stem cells and bone marrow derived mesenchymal stem cells exist together in nature as a population or that bone marrow derived mesenchymal stem cells migrate to the placenta during development.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632